Walton, J.
An action on a negotiable promissory note, brought *258by a bona fide holder, cannot be successfully defended upon the ground that the payee obtained the note by fraudulent representations ; nor upon the ground that by a separate writing it was agreed at the time the note was given that the maker should not be required to pay it until he could realize from the sale of certain property named money sufficient for that purpose. Evidence of these facts, in such a suit, is not therefore admissible, for the reason that the facts themselves, if proved, would constitute no defence. Such was the ruling in this case, and we think it was correct. Exceptions overruled.
Appleton, C. J., Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.